Citation Nr: 1133535	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 70 percent for obsessive-compulsive disorder (OCD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from April 1977 to December 2001.

This appeal to the Board of Veterans' Appeals (Board) is from May 2004 and February 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for further development and consideration.  In April 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.

Regrettably, the Board has to again remand the claim to the RO via the AMC.


REMAND

The Veteran contends his OCD is totally disabling, warranting a higher 100 percent rating.  His OCD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9404, of the General Rating Formula for Mental Disorders.  Under this code, the maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.


As mentioned, the Board previously remanded this claim in January 2010, and there was substantial compliance with several of those prior remand directives, including in terms of providing corrective notice required by the Veterans Claims Assistance Act (VCAA), as well as obtaining private and VA outpatient treatment records and Social Security Administration (SSA) disability records.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) (indicating there need only be "substantial", not "exact", compliance with a remand directive).  Still, though, there was not this required substantial compliance with another of the Board's January 2010 remand directives insofar as providing a necessary VA compensation examination to reassess the severity of the OCD to address the criteria for the higher 100 percent rating.  And because of this, another remand is needed.

Although a VA compensation examination was provided in March 2010 with the goal of reassessing the severity of the Veteran's OCD in terms of these applicable rating criteria, the examination report contains inadequate findings, discussion and opinion.  So it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When VA undertakes the effort to examine a Veteran, even if not statutorily obligated to do so, VA must ensure the examination is adequate and, if not, explain to the Veteran why such an examination will not or cannot be provided.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).


The report of the March 2010 VA examination in question was inadequate in the following, several respects:  (1) failing to review the claims file prior to making findings and opinions; (2) failing to clearly state the extent of the Veteran's social and occupational impairment that is specifically attributable to his OCD, particularly whether the OCD causes total occupational and social impairment; and (3) failing to differentiate the Global Assessment of Functioning (GAF) score for the separately diagnosed Axis I OCD and cyclothymic disorders.

Review of the claims file, in and of itself, is not necessarily determinative or dispositive of a medical report's probative value, unless the review would have revealed the existence of evidence in the file that may have affected the basis of the opinion and the examiner's conclusions.  See VAOPGCPREC 20-95 (July 14, 1995) (VA examiner must review a claimant's prior medical records only when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  The March 2010 VA examiner explicitly acknowledged that he did not review the claims file in making his findings.  And this is critically detrimental in this particular instance, rather than just ministerial or inconsequential, because this examiner failed to account for and consider pertinent evidence of record, including considerable mental health treatment records and prior VA psychiatric examination reports discussing the history and severity of the Veteran's disability.  A medical report must support its conclusion and findings with an analysis the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  So the findings and opinions were likely compromised because not based on all of the relevant facts and information.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Indeed, the Court often has recognized how not considering all of the pertinent evidence (or at least being given this opportunity) may affect an examiner's opinion.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


The March 2010 VA examiner also failed to clearly state the extent of the Veteran's occupational and social impairment that is specifically attributable to his OCD, as requested by the Board's remand directive.  Rather, the examiner's comments on this were limited to a parenthetical notation, "[t]his Veteran's OCD overwhelms the syndromal picture and one surmises is the contributor to non-employment at the level of 90 percent, it is grossly suggested."  It is difficult to understand from this minimal commentary what the "90 percent" occupational impairment figure is supposed to represent, especially in terms of the pertinent rating criteria.  And the examiner provides no medical comment on the extent of the Veteran's social impairment from OCD.  On remand, then, the examiner must clearly state the extent of the Veteran's occupational and social impairment that is specifically attributable to his OCD.  And, in particular, the examiner must explicitly comment on whether the Veteran's OCD causes total occupational and social impairment, which is necessary for the higher 100 percent rating.

The March 2010 VA examiner diagnosed both OCD and cyclothymic disorder on Axis I and further commented that "[t]his Veteran's cyclothymic disorder appears to separate from the OCD...."  But this examiner assigned just a single GAF score of 50 for the OCD and cyclothymic disorder without also quantifying, to the extent possible, the measure of this score that is the result of the OCD versus the cyclothymic disorder.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) at 32).  According to the DSM-IV,  a score of 41-50 indicates there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."


Notably, the Veteran also has been previously diagnosed with bipolar disorder, panic disorder, and generalized anxiety disorder, as shown by treatment records and past VA compensation examination reports.  It therefore is important for the examiner to assign a GAF score that is solely representative of the symptoms and impairment attributable to his OCD or, at the very least, if providing only one score, quantify what measure of the score is the result of the OCD versus these several other mental disorders mentioned that are not service connected.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 requiring that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.).

Lastly, the Veteran has indicated he may want to testify before the Board at a personal hearing.  He recently stated, "[t]he severity of my case is not being accurately depicted; and I may need to go before a Board in-person."  
See his recent May 2011 statement.  Since his January 2007 substantive appeal (VA Form 9) did not request a hearing, it is important to ascertain whether he now wants a hearing before the Board before deciding his appeal.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Have the Veteran clarify whether he wants a hearing before the Board and explain his hearing options (videoconference, Travel Board or Central Office hearing).  If he indicates he wants a hearing, schedule it and provide him the required notice of its date, time and location, etc.


2.  Give the March 2010 VA compensation examiner time to review the claims file and provide an addendum statement addressing the severity of the Veteran's OCD in terms of:  a) the extent it causes occupational and social impairment (that is, without consideration of the several other service-connected disabilities that, in combination with the OCD, resulted in him receiving a total disability rating based on (TDIU) effectively since April 20, 2002).  In particular, the examiner is requested to indicate whether the Veteran's OCD causes total occupational and social impairment.

Moreover, the examiner should indicate:  b) what specific symptoms and impairment are attributable to the service-connected OCD, as opposed to those referable to any other non-service-connected psychiatric disability, including cyclothymic disorder, bipolar disorder, panic disorder, and generalized anxiety disorder, unless it is determined the symptoms of one condition cannot be disassociated from the symptoms of another (in which case all must be presumed associated with the OCD in determining the extent of the Veteran's social and occupational impairment).

To this end, the examiner should:  c) assign an Axis V GAF score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders and explain what the assigned score means, both in terms of the extent of the social and occupational impairment attributable to the OCD and, additionally, if not disassociated from the OCD, any additional occupational and social impairment attributable to any other currently diagnosed DSM-IV psychiatric disability, especially cyclothymic disorder.

So, if at all possible, this examiner should make every effort to provide a more definitive opinion in each of these important respects.

The examiner must discuss the rationale of the opinions offered, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If, for whatever reason, this examiner is no longer available to provide this supplemental opinion, then obtain this additional comment from someone else equally qualified to make these necessary additional determinations.  In this latter situation it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

3.  Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a SSOC and give him an opportunity to respond to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

